 In the Matter of MIDLAND NATIONAL BANK OF MINNEAPOLISandBANKEMPLOYEES LOCAL UNION, A. F. OF L.Case No. 18-R-1485.-Decided June 13, 1946Mr. Rolf Ueland,ofMinneapolis,Minn.,for the Company.Messrs. Roy W. WierandHoward McCrea,ofMinneapolis,Minn.,for the Union.Mr Arthur Christopher, Jr.,ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Bank Employees Local Union, A. F.of L., herein called the Union,' alleging that a question affecting com-merce had arisen concerning the representation of employees of MidlandNational Bank of Minneapolis, Minneapolis, Minnesota, herein calledtheCompany,2 the National Labor Relations Board provided for anappropriate hearing upon due notice before Stephen M. Reynolds, TrialExaminer.The hearing was held at Minneapolis, Minnesota, on April30, 1946. The Company and the Union appeared and participated. Allpartieswere afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.At the hearing, the Company moved to dismiss the petition onthe grounds (1) that the Union is not a labor organization within themeaning of the Act; and (2) that there is no evidence which showsthat the Union has been designated by any of the Company's employeesfor the purposes of collective bargaining. The Trial Examiner referredthemotion to the Board for ruling thereon. For reasons stated here-inafter, the motion is denied. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. Therequest of the Company for oral argument before the Board is herebydenied.All parties were afforded opportunity to file briefs with theBoard.IAlthough the name of the Union indicates that it is affiliated with the American FederationofLabor, the record reveals that the affiliation had not been completed at the date of thehearing.2The name of the Company appears as amended at the hearing.68 N L R B, No 82580 MIDLAND NATIONAL BANK OF MINNEAPOLIS581Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMidland National Bank of Minneapolis is a commercial banking in-stitution organized under the laws of the United States with its officeand place of business in Minneapolis, Minnesota.The Company, amember of the Federal Reserve System, is capitalized at $1,000,000, and'itstotalresources are valued at approximately $71,000,000.As ofApril 23, 1946, the Company had approximately $2,400,000 on depositwith other banking institutions located outside the State of Minnesota.As of the same date, banking and financial institutions located outside theState had approximately $6,200,000 on deposit with the Company. Dur-ing a representative period from March 31, 1946, to April 6, 1946, theCompany received from sources located outside the State collectionitems valued in excess of $50,000. The Company also makes substantialloans to individuals and institutions located outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDBank Employees Local Union, A. F. of L., is a labor organization,admitting to membership employees of the Company.3III. THE QUESTION CONCERNING REPRESENTATIONThe Companyhas refused to grant recognitionto the Union as theexclusive bargaining representative of theCompany'semployees untiltheUnion has been certified by the Board in an appropriate unit.4sAs noted above, one of the grounds urged by the Companyin its motionfor dismissal ofthe petition is that the Union is not a labor organization within themeaning oftheAct.In this connection,itarguesthat (1) although the Union claimed affiliation with the AmericanFederationofLabor, such affiliation had not taken place as of the date of the hearing; (2) theUnion has no articlesof association,constitution or by-laws; and (3) the Union'sofficials,ifany,were not properly chosen. The objections of the Company are clearly directed tointernal unionmatters and not to the status of the Union as a labor organization within themeaningof the Act. We have already held that the Act prescribes no form of internal organi-zation as aprerequisite for recognition as a labor organization. The evidence does reveal,however,that the Union isan organizationformed for the purpose of engaging in collectivebargainingon behalf of employees of the Company regarding their hours, wages, and otherconditionsof employment. Accordingly, we find that the Union is a labor organization withinthemeaningof Section 2 (5) of the Act. SeeMatter of FederalShipbuilding andDrydockCompany,65 N. L.R. B. 410, and casescited therein;Matter of Industrial Collieries Corpora-tion,65N. L.R. B. 683;Matterof Gielow, Incorporated,60 N. L.R. B.1477,and cases citedtherein.' In its motion the Company contends as a further ground for dismissing the petition thatthere is no evidence in the record which would indicate that the Union has been selected or 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV. THEAPPROPRIATE UNITThe parties are generally agreed that the appropriate unit shouldconsist of all employees of the Company, excluding personnel and op-erations department employees, the general ledger bookkeeper, headteller, head guard,5 department managers, and executives. However, theyare in dispute as to the inclusion in, or exclusion from, the unit of assis-tant department managers, officers' executive assistants, installment loandepartment interviewers, installment loan department field men, andofficers' secretaries ; the Union desiring to include them, whereas theCompany would exclude them on the ground that they are either super-visory or "confidential" employees.We turn now to a discussion of the disputed categories of employees.Assistant Department Managers.The Company normally includes anassistant department manager as part of its employee complement withinits bookkeeping, credit, installment loan, trust, auditing, and transit de-partments.However, at the date of the hearing it employed only 4assistant department managers, these positions in the auditing and transitdepartments being vacant.Each assistant department manager super-vises from 5 to 34 subordinate employees and performs all the dutiesof the department manager in the latter's absence. The assistant managershave the power effectively to recommend the discharge or change instatus of their subordinates.We are of the opinion that these employeesare supervisory within the Board's customary definition of that termand we shall, therefore, exclude them from the unit.Officers' Executive Assistants.The Company employs six officers'executive assistants. Four of them are assigned to the investment, cor-respondent bank, mortgage, and the new business and public relationsdepartments, respectfully, where they assist, and are under the super-vision of, the officers in charge of those departments. They handle com-designatedas a representative of anyof theCompany's employees for collective bargainingpurposes. The Companyalso objected to the submissionto theBoard of any statement of factssuch as might be containedwithin the FieldExaminer's "Report on Investigation of InterestofContendingLaborOrganizations"unless such statement or report is admitted in evidence.We findthat the Company's contention and objection are without merit inasmuch as theUnion's showing of interest and the Field Examiner's report thereon are purely administrativematters, the sole purpose of which is to give the Board reasonable assurance that representationisdesired by a substantial number of employees in the proposed unit. It is clear that theCompany is in no way prejudiced,since the issue of theUnion'sactual representation canbestbe resolved by an election by secret ballot which we shall hereinafter direct. Cf.Matterof Charles R Krtimm Lumber Company, Inc.,65 N. L. R. B. 657, and cases cited therein.O TheCompany requested the exclusion from the unit of the head guard who is clearly asupervisory employee within the Board'scustomary definition of that term and the Unionapparently has acquiesced In such exclusion. MIDLANDNATIONALBANK OF MINNEAPOLIS583mercial problemsarising intheirrespective departments.Two otherassistants serve independently of established departments ; one is em-ployed as chief vault custodian and the other is engaged in opening newaccounts, check signing, and cashing and redemption of war bonds. Ofthese employees, only the investment department executive assistant hasany employees working under his supervision. This employee supervisesone part-time clerk and it does not appear that he has the power effec-tively to recommend a change in status of his subordinate. All theseemployees have access to confidential information concerning the Com-pany's commercial operations.However, the record does not indicatethat any one of these employees has directaccess toconfidentialinforma-lion pertaining to labor relations or that he obtains any such informationby reason of his positionas assistantto an officer of the Company.Consequently, we find on the basis of the entire record, that these in-dividuals are not "confidential" employees, and we shall include themwithin the uniteInstallmentLoan Department Interviewers.The Company employsthree installment loan department interviewers. These employees interviewapplicants for loans and have the authority to recommend the approvalor disapproval of loans and, subject to limitations, may independentl)grant loans.None supervises the work of other employees,nor assistsor acts in a confidential capacity to a person who exercises "manage"rial"functions in the field of labor relations. Therefore, we shall includethem within the unit.Installment Loan Department Field Men.The two installment loandepartment field men employed by the Company solicit new business,investigate and appraise collateral, and negotiate and settle problems withdealers from whom the Company purchases installment loan paper.They do not supervise the work of other employees, nor do theyassist or act in a confidential capacity to a person who exercises "mana-gerial" functions in the field of labor relations. Although they spend asubstantial portion of their working time outside the bank, we are of theopinion that these employees have a community of interest with the otheremployees in the unit and, accordingly, we shall include them.Officers' Secretaries.The six officers' secretaries employed by the Com-pany perform ordinary stenographic duties for the president, vice-presi-dents, cashiers, and other officers of the bank and, in addition, prepareroutine reports. None performs duties exclusively for one officer; eachserves at least two officials. Although not specifically shown, it would ap-pear likely that the president, vice-presidents, and other officers for whomthese employees work,exercise"managerial"functionsin the field oflabor relations.We are, therefore of the opinion that the officers'secre-I Cf.Matter of Ford Motor Company(Chicago Branch),66 N. L.R. B. 1317. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaries are confidential employees within the meaning of theFordde-cision.Under thecircumstances,we shall exclude them from the unit.We find thatall employeesof the Company,including officers'execu-tiveassitants,installment loan department interviewers,and installmentloan department field men, but excluding officers' secretaries,personneland operations department employees, the general ledger bookkeeper, headteller, head guard, assistant department managers, departmentmanagers,executives, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changesin the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The Union contends that the Company's probationary, temporary,and part-time student employees are eligible to participate in the election,whereas the Company would not permit them to vote.At the time of the hearing, five of the Company's full-time employeeshad not yet completed their 6-month probationary period and were classi-fied as probationary employees.Although these employees are notcovered by the group insurance plan applicable to regular employees, theywork the same number of hours, in the same physical surroundings, andunder the same working conditions as regular employees. They arehired with the expectation that their employment will become perma-nent if their work proves satisfactory, and normally a high percentageof such employees is retained after the trial period.We find, th"refore,that they have a substantial interest in the conditions of employmentand are eligible to participate in the election.?Three of the Company's employees at the time of the hearing wereclassified as temporary employees. Each of them has already passed theretirement age of 65 fixed by the Company. These employees wereoriginally hired for the period of the war emergency only but haveworked steadily since the war's termination. Although these individualsare not included in the group insurance or retirement annuity plansaffecting the regular employees, they work the same number of hours,in the same physical surroundings, and under the same working con-ditions as the regular employees.Under the circumstances, we findthat the temporary employees have a sufficient interest in the selectionof a bargaining representative to entitle them to participate in the elec-tion.8'Matter of Joseph T Ryerson & Son, Inc.,65 N. L.R B 921.8SeeMatter of Northern Indiana Public Service Company,51N. L R B. 500. MIDLAND NATIONAL BANK OF MINNEAPOLIS585At the timeof the hearing the Company also employed 16 part-timeemployees.In this group are 6 high school and 10 collegestudents whoattend classes part of the day and work for the Company after theirdaily class schedule.They workon the average about 20 hours perweek.The Companyhas no present intention of terminating the em-ployment of these individuals.In fact, it anticipates that some of themwill become full-time employees,whenand if theyare at liberty to ac-cept employment of thistype.In view of the substantial amount ofwork regularly performed by these part-time employees and the reason-able expectations of such workers with respect to future full-time em-ployment withthe Company,we find that they are regular part-timeemployees and that they have sufficient interest in the present election toentitle them to a voice in the choice of a bargaining representative.Accordingly, we shall permit these part-time employees to vote in theelection.9Thoseeligible to vote in the election shall be all employees in the ap-propriate unit who were employed during the pay-roll period immedi-ately preceding the election,including the probationary,temporary, andpart-time employees,and further subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtueof and pursuant to the power vested inthe Natinoal LaborRelationsBoard by Section9 (c) of theNational Labor Relations Act,and pursuanttoArticleIII,Section 9, of NationalLabor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with MidlandNationalBank of Minneapolis,Minneapolis,Minnesota,an election by secretballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject toArticleIII, Sections 10 and 11, of said Rules and Regulations,and to our determination in SectionV, above, amongemployees in theunit found appropriate in SectionIV, above, whowere employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-SeeMatter of Ken-Rad Tube & Lamp Corporation,56N. L. R B. 1050, and cases citedtherein. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDselves in person at the polls, but excluding those employeeswho havesince quit or been discharged for causeand have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desireto be representedby Bank Employees Local Union, A. F.of L., for the purposes of collective bargaining.